Citation Nr: 0031873	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  93-06 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel





INTRODUCTION

The veteran served on active duty from March 1944 to April 
1946. 

By a July 31, 1996, Board decision, the veteran's application 
to reopen a claim of service connection for a left foot 
disability was denied.  Thereafter, the veteran appealed to 
the U.S. Court of Appeals for Veterans Claims (Court).  In 
November 1998, the Court vacated the July 31, 1996, Board 
decision and remanded the matter for readjudication.  By an 
April 20, 1999, decision, the Board reopened the veteran's 
claim and remanded such to the RO for further development.  
The case was returned to the Board in July 2000.


FINDING OF FACT

A chronic left foot disability was not manifested during 
service; post-service continuity of symptoms is not 
demonstrated; and any current left foot disability began 
after service and was not caused by any incident of service.


CONCLUSION OF LAW

A left foot disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from March 1944 to April 
1946.  A review of his service medical records reveals that 
on entrance examination in March 1944, he had normal feet.  
An examination of his feet during an April 1946 separation 
examination revealed a large bunion and a callous over the 
metatarsal head with pain and tenderness; the effected area 
(i.e. the left or right foot) was not specified.

An undated Army Form 55 K-2 shows that anterior/posterior X-
rays of the right foot were being ordered due to 
metatarsalgia and a possible march fracture.  (The veteran 
indicated that this form had been completed at the time of 
his service separation in April 1946, but X-rays were never 
taken because the X-ray machine was broken.)

A private medical record, dated in October 1961, shows that 
the veteran reported having fallen on his right shin and left 
leg.  On examination, his left leg was noted as being swollen 
and discolored.  Treatment included rest, and the application 
of hot-wet packs and bandages.

The veteran was hospitalized from August 3, 1972, to November 
2, 1972, at a private facility after sustaining a fall from a 
scaffold, while at work.  He was treated for injuries 
including a fracture of the pelvis (which was severe) and 
right fifth lumbar transverse process, and a dislocated right 
ankle and second toe.

In a November 1972 statement, D. B., M.D., indicated that the 
veteran had fallen 30 to 50 feet off of a scaffold at work.  
Following an examination, the veteran was diagnosed as having 
a dislocation of the ankle, talus, and the fourth metatarsal 
phalangeal joint of the right foot, a fractured pelvis, and 
residuals of a stroke.

The veteran filed a claim for VA Pension benefits in November 
1972, and in December 1972, his claim was granted.

In an October 1973 statement, C. B., M.D., indicated that the 
veteran had been involved in a serious accident in August 
1972.  Shortly thereafter, it was noted he developed a blood 
clot on the brain and essentially had a stroke on the left 
side.  The impressions included a drop foot on the left side.  

A June 1975 private medical record shows that the veteran was 
being seen for an injury to his right foot resulting in 
discoloration of the right forefoot.  The record indicates 
that X-rays showed evidence of an old injury to the veteran's 
feet, with no recent changes. 

In December 1975, the veteran filed a claim for VA 
compensation benefits for metatarsalgia.

In a February 1976 letter, R. F., M.D., indicated he had seen 
the veteran intermittently since 1962.  Dr. R. F. said that 
the veteran had no history of any foot condition until his 
major accident (i.e. a fall from a scaffold) in August 1972, 
at which time he sustained a fractured lower right leg and 
ankle, and dislocated toes.  

The veteran underwent a VA consultation examination in April 
1976.  During the examination, the veteran reported he had 
injured his right foot in service while doing calisthenics.  
He said he had received no further treatment of the foot in 
service, but experienced some aching and swelling of the foot 
on prolonged standing or walking.  He said that the only 
problem he had after his service discharge was the formation 
of a callus over the 3rd metatarsal head on the sole of the 
foot.  An X-ray of the right foot revealed a proximal 
dislocation of the 5th metatarsal, some spurring between the 
midshaft and base of the metatarsal, and a lateral 
dislocation of the proximal phalanx of the 4th toe.  The 
clinical impression was that the veteran had sustained a 
severe injury to the right ankle and foot (with associated 
peroneal paralysis and foot drop) in a 1972 accident.  Any 
residuals of an injury sustained in service were noted as 
having been obscured by a superimposed and recent injury.

In June 1976, the RO denied the veteran's claim of service 
connection for metatarsalgia.

The veteran was examined by R.C.F. in June 1978 at which time 
he complained of pain in the right foot and weakness in the 
left arm and left leg.  Objective findings showed hemiparesis 
of the left arm and of the left leg to a lesser degree.  Also 
noted were post accident residuals of the veteran's right 
ankle.

A March 1984 medical note from R.C.F. reflects that the 
veteran dropped a wrench on his left foot 3 to 4 days 
earlier.  Examination findings revealed some tenderness over 
the metatarsals.  X-rays were taken and revealed a fracture 
of the mid shaft of the third metatarsal of the left foot.  
The veteran was advised to wear heavy soled shoes.

A June 1988 VA podiatry clinic record shows that the veteran 
had an intractable plantar keratosis of the third left 
metatarsal head.  Treatment included reduction of the 
intractable plantar keratosis.  The veteran was given 
modified insoles for the inside of his shoes, and he was 
advised to return for a follow-up visit in three to four 
months.

In September 1988, the veteran was seen in a VA podiatry 
clinic for hypertrophic/elongated toenails of both feet and 
large intractable plantar keratoses of the right foot.  In 
March and July 1989, he was seen for follow-up treatment of 
hypertrophic elongated toenails of both feet and intractable 
plantar dermatoses of the right foot.  Debridement and 
reduction of all toenails was performed in July 1989.

According to a November 1990 VA podiatry clinic record, the 
veteran presented with questions of what a march fracture 
was.  He reported he had sustained a fall after stepping on a 
rock in service in 1943 or 1944.  He said that soon after, 
upon his discharge from service, a military doctor told him 
that he had a possible march fracture and had requested an X-
ray.  The veteran further said that he did not wait for the 
X-ray and did not pursue any further information or treatment 
at that time. 

Another VA medical record, dated in November 1990, shows that 
the veteran was seen for complaints of bilateral pedal edema 
of four weeks duration.  He said that the swelling did not go 
down while sleeping and went above the ankles bilaterally.  
Mild edema was noted on examination that extended to the 
knees.  The assessment was peripheral edema.  A December 1990 
VA treatment record reflects that the veteran reported that 
the swelling in his legs had gone down 100 percent.

In a September 1991 statement, the veteran indicated that he 
injured his left foot while engaging in physical training in 
service.  He said that he had been treated for the condition 
and had been placed on limited duty.  He said his injury was 
painful but that he was usually able to get to the aid 
station on his own, but had to be driven on at least one 
occasion.

A November 1991 VA medical record reveals complaints by the 
veteran of having problems with his feet since an injury in 
1944.  He said that he experienced pain and difficulty 
walking.  He was noted to walk with a limping gait.  He was 
assessed as having a history of chronic foot pain 
bilaterally.  X-rays of the veteran's feet were ordered and 
revealed an old well-united fracture of the mid and proximal 
aspects of the third metatarsal of the left foot.  Also noted 
in the left foot were marked flexion deformities of proximal 
phalanges in relationship to metatarsals.  Slight spurring 
was found from posterioinferior aspect of calcaneus.

A February 1992 VA medical record shows that the veteran 
complained of foot pain.  He reported that he had been in the 
field artillery and had sustained a march fracture of his 
feet during active duty.  He said he saw a podiatrist and no 
further diagnoses were made.  He reported that he had foot 
pain since that time.  X-ray studies were completed which 
showed an old fracture of the third metatarsal.  The 
assessments were bilateral foot pain, chronic and present 
since World War II according to the veteran, and arthritis of 
the feet with an old fracture of the left third metatarsal. 

A March 1992 VA medical record shows that the veteran 
reported injuring his left foot in service when he stepped on 
a rock and fell.  He said that he was told at that time that 
he had a possible march fracture to the left foot.  The 
record also indicates that the veteran had bilateral ankle 
pain secondary to degenerative changes which may be service 
connected.  An assessment was given of degenerative joint 
disease of multiple joints.

In an April 1992 statement, the veteran indicated that his 
troubles began in service, after he landed on some rocks 
while performing a leap-frog exercise.  At the time of the 
injury, he said, he experienced acute pain and trauma and was 
treated at a local aid station.

The veteran underwent a VA general examination in May 1992, 
at which time he complained of aches in his left leg due to 
an injury in service.  Examination findings revealed a 
decreased range of motion of the left ankle, and a limitation 
in the arch form and movement in both feet.  The veteran was 
diagnosed as having fractured bones of both feet with 
significant degenerative changes.  The examiner indicated 
that the right foot condition probably had some relation to 
the veteran's 1972 injury.

The veteran was treated at a VA medical facility in July 1992 
for complaints of continued foot pain.  He reported he had 
injured his feet and leg in service during a training 
accident.  X-rays of the left foot revealed an old fracture 
of the third metatarsal.  The assessment was bilateral foot 
pain that was chronic and, according to the veteran, present 
since service.  An assessment was also given of arthritis of 
the feet and an old fracture of the third metatarsal.

The record contains VA medical reports showing ongoing 
palliative foot care at the podiatry clinic from 1992 to 
1994.  The records reflect complaints of right foot pain.  
Physical findings included elongated nails of both feet.  
According to a September 1993 VA progress note, the veteran 
complained of swollen feet and difficulty in walking due to 
painful feet.  Assessments included onychauxis. 

During a November 1994 VA aid and attendance medical 
examination, the veteran complained of increasing difficulty 
getting around and using his left side.  On examination, it 
was noted he had very poor coordination and could barely 
remain standing without use of either a cane or other 
support; and it was noted that part of his condition related 
to his partial paralysis of the left side.  The diagnoses 
included bilateral lower leg edema and left hemiparesis. 

The veteran also underwent a VA general medical examination 
in November 1994 and complained of the progressive loss of 
the coordinated use of the left arm, hand, and the left leg 
in regard to balance.  Examination of the veteran's left foot 
revealed that is was fairly normal for his age.  His 
diagnoses included permanent left hemiparesis and bilateral 
lower leg edema.

A May 1995 VA medical examination reflects that the examiner 
was asked to evaluate the veteran's left foot.  During the 
course of the examination, the veteran reported he had 
sustained a stress fracture of the metatarsal while on active 
duty in 1944.  He said he was treated for this while in the 
military and afterwards.  He said he had a work-related 
accident in 1972 which resulted in a markedly deformed right 
foot and partial weight bearing; and he indicated that this 
condition put additional stress on his left foot causing a 
gradual increase in his metatarsalgia.  Examination findings 
revealed a fairly normal range of motion of the ankle.  
Subtalar joint pain was found, as well as a lot of mid foot 
pain, between the hind foot and mid foot on motion.  
Tenderness was found along the second metatarsal and a large 
callus was noted on the plantar aspect of the second 
metatarsal.  The examiner indicated that recent X-rays showed 
fairly normal joints in the mid and forefoot area.  The 
examiner opined that the veteran needed shoes that were made 
from molds of the left foot with appropriate supports in the 
shoes.

In an addendum report dated in June 1995, the VA examiner who 
conducted the May 1995 VA examination (discussed above) said 
that he had not reviewed any of the veteran's medical records 
prior to the late 1960s.  He said that he only had the 
veteran's self-reported history of an injury to his foot in 
service, and also pointed out that there was a notation in 
the record that reflected that he had indeed suffered a right 
arch fracture.  The VA examiner indicated that subsequent 
evidence showed that the reference to an injury to the 
veteran's right foot was incorrect, and should have referred 
to his left foot.  X-rays (at the time of the 1995 
examination) revealed an old healed fracture of the third 
metatarsal.  It was noted that there had been a fusion of the 
third and fourth metatarsal with the third cuneiform, and 
apparently a fusion between the second metatarsal and the 
second cuneiform which was suggestive of a post-traumatic 
fusion as a result of a fractured arch.  He opined that 
according to the veteran's history and very limited 
information in his chart, the injury described by the veteran 
was complete and accurate, and it was concluded that he had a 
disability of the left foot.

VA outpatient podiatry records, dated in the late 1990s, show 
that the veteran received treatment for 
elongated/hypertrophic toenails of both feet and 
hyperkeratotic lesions and a callus of the right foot.

In October 1999, the veteran underwent a VA examination of 
the feet and noted that she had reviewed the claims file.  
The VA examiner pointed out that the veteran reported a 
history of having sustained 2 injuries to the left foot.  He 
said the first injury occurred while he was in military 
training, when he was leapfrogging over another soldier and 
landed in a rocky area.  He said he was told to take his time 
getting back to the barracks and went on sick call the next 
day.  He said he had trouble recalling the details of his 
sick call stay but thought he was supposed to get X-rays but 
does not recall ever undergoing X-rays.  He said he did 
remember being on light duty for a few weeks up to even a 
month possibly.  He said he had trouble getting around during 
that time period, and had a limp.  After the period of light 
duty, he said, he went back to his artillery unit.  He said 
he limped the rest of the time he was in the Army.  As for 
the second left foot injury, he said he sustained such while 
in the Army when he jumped off of a bulldozer and landed in 
some rocks.  After sustaining the injury, he said, there was 
no way to have it checked so he just kept working.  He said 
he does not remember sustaining any other left foot injuries 
either before or after service.  In 1972, he said, he 
sustained severe injuries (but not to the left foot) in a 
fall from scaffolding.  He related he had a stroke which had 
affected the left side; however, he said he did not have any 
apparent left leg residuals.  The examiner also noted that he 
had difficulty getting historical details from the veteran.  
Following an examination, five diagnoses were made including 
(1) burning left foot pain.  It was opined that this 
diagnosis was of a neurological origin and was either 
attributable to peripheral neuropathy or secondary to his 
stroke.  It was noted that there was no mention of burning 
foot pain in any of the veteran's military or early medical 
records.  As such, it was concluded that burning left foot 
pain was not etiologically related to any disease or injury 
the veteran had in service as there was no record of ongoing 
care for such problem from the 1960s to the 1980s.  Another 
diagnosis was (2) heloma (soft corns) of the metatarsal head.  
It was pointed out that this condition was first noted in 
1988, and that there was nothing to suggest that it was an 
ongoing problem from the time of the veteran's discharge to 
the present time.  He was diagnosed as having (3) hallux 
valgus.  While he was noted as having a bunion at the time of 
his discharge examination, such effected the right not left 
foot.  It was also noted that there are no records of ongoing 
treatment for bunions; as such, there was no proof that his 
bunion was a chronic condition which dated back to military 
service.  He was diagnosed as having (4) elongated toenails.  
It was noted that the first indication of treatment was in 
1988, when he was seen in the podiatry clinic.  It was 
pointed out that there was no evidence that such a condition 
was present at service discharge, and that the veteran's age 
made such condition common.  He was diagnosed as having an 
(5) old third metatarsal fracture which occurred when he 
dropped a wrench on his foot.  It was noted that this 
fracture did not occur during the veteran's military service.  
In sum, it was concluded that references to a foot condition 
on the veteran's discharge examination regarded the right 
foot, and that there were no records to show treatment for 
any ongoing foot condition until the veteran was well 
advanced in years.  Finally, it was noted that while the 
veteran gave vivid descriptions of his inservice injuries, 
his memory for remote events was less than optimal.  

An October 1999 X-ray report shows that the veteran had a 
long extosis about the outer aspect of the distal end of the 
fifth metatarsal.  Periosteal calcification of the proximal 
shaft of the third metatarsal, which was consistent with an 
old injury, was also noted, as was a plantar calcaneal spur.  
No other abnormalities were seen, including no pes planus. 

In a February 2000 addendum to the October 1999 VA 
examination, it was noted that the veteran's left foot 
fracture occurred in 1984 not 1948.  The examiner also noted 
she was a Board certified family physician who was accustomed 
to conducting orthopedic examinations, and that an 
examination by an orthopedist was not necessary. 



II.  Legal Analysis

As an initial matter it is noted that evidentiary development 
requested by the Board in 1999 has been completed to the 
fullest extent possible; as such, VA has fulfilled its 
obligation to assist the veteran in developing the evidence 
pertinent to his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In general, controlling law and regulations provide that 
service connection may be established for a chronic 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
chronic disability, including arthritis, if such is shown to 
be manifested to a compensable degree within one year after 
the veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing 
of a chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b); see also Savage v. Gober, 10 Vet. App. 488 
(1997).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303 (1992).  Presumptive periods, as 
noted above, are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and the implementing VA regulations are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d); see Douglas v. Derwinski, 
2 Vet. App. 103 (1992).

In the instant case, a review of the veteran's service 
medical records reveal that when he was examined for entrance 
purposes in March 1944, his feet were normal.  An undated 
service medical record reflects that he was to undergo X-rays 
of the right foot due to metatarsalgia and a possible march 
fracture.  (Related X-rays are not on file.)  At the time of 
his separation examination in April 1946, it was noted that 
he had a large bunion and a callous over the metatarsal head 
with pain and tenderness; however, the effected area (e.g. 
the left or right foot) was not specified.

Post-service medical records do not reflect any relevant 
findings from the late 1940s and 1950s.  In October 1961, the 
veteran presented on one isolated occasion for left leg 
treatment after a fall.  His left leg was noted as being 
swollen and discolored.  A diagnosis was not made.  There are 
no subsequent indications in the record that he required or 
received follow-up treatment for his left leg.

In August 1972, the veteran fell from a scaffold while at 
work and sustained serious injuries to the pelvis and right 
foot.  His left leg and foot were not effected.  Shortly 
thereafter, he had a stroke which effected the left side, 
causing left foot drop and hemiparesis.  Notably in a 
February 1976 letter, the veteran's private physician noted 
that he had seen the veteran intermittently since 1962, and 
that the veteran had no history of any foot condition until 
his fall from a scaffold (which occurred many years after his 
service discharge). 

In March 1976, the veteran underwent a VA consultation 
examination, during which he reported that he had sustained a 
right foot injury in service.  He related that the only foot 
problem he had after service was the formation of a callus 
over the third metatarsal head on the sole of the right foot. 

In March 1984, the veteran presented for treatment after 
having dropped a wrench on his left foot 3 to 4 days earlier.  
X-rays were taken and revealed a fracture of the mid-shaft of 
the third metatarsal of the left foot.  Thereafter, podiatry 
records dated in the late 1980s and 1990s show a healed 
fracture of the left third metatarsal.  They also show that 
the veteran received treatment for hypertrophic elongated 
toenails of the left and right feet and intractable planter 
keratosis. 

In the early 1990s, the veteran first began reporting a 
history of having injured his left foot during service.  He 
related that his first injury occurred during military 
training when he was leapfrogging over another soldier and 
landed in a rocky area.  He indicated that he went to sick 
call the next day but could not remember the details 
regarding his treatment.  He related that the second left 
foot injury occurred when he jumped off a bulldozer and 
landed in some rocks.  He said he did not receive treatment 
for this injury.

The veteran underwent a VA examination of the left foot in 
May 1995.  During the examination, the veteran reported that 
he had sustained a stress fracture of the metatarsal while on 
active duty.  On examination, it was noted he had 
considerable foot pain, and it was indicated that he needed 
left foot treatment.  In a July 1995 addendum to the May 1995 
VA examination report, the VA examiner (who conducted the May 
1995 VA examination) indicated that he had not reviewed any 
of the veteran's medical records, dated prior to the 1960s 
and 1970s.  (He seemed to suggest that such records were not 
on file.)  The examiner opined that, according to the 
veteran's self-reported history of a left foot fracture in 
service, evidence showing a fracture to the arch in his 
service medical records, as well as other information in the 
veteran's chart, he had a disability of the left foot.  In 
other words, the examiner related the veteran's current left 
foot disability to his claimed inservice left foot fracture.  
The examiner noted that while the veteran's service medical 
records did reflect that he sustained a fracture to the right 
arch, such was mistake and should have referred to the left 
foot.

In October 1999, the veteran underwent another VA examination 
and the examiner noted that he had reviewed the entire claims 
file in conjunction with the examination.  Following an 
examination and a review of the claims folder, it was opined 
that the veteran had diagnoses including burning left foot 
pain, heloma (soft corn), hallux valgus, elongated toenails, 
and an old third metatarsal fracture.  With respect to the 
burning left foot pain, it was noted that such was not 
etiologically related to any disease or injury in service as 
there was no record of ongoing care for this problem from the 
1960s through the 1980s.  It was indicated that the veteran's 
soft corns and elongated toenails were first medically noted 
in 1988, and there was nothing to suggest that these 
conditions were an ongoing problem from the time of the 
veteran's discharge to the present.  It was noted that there 
was no evidence to show that his hallux valgus was a chronic 
condition which dated back to service.  Finally, it was noted 
that the old third metatarsal fracture occurred when the 
veteran dropped a wrench on his foot in 1984.  Finally, it 
was noted that any references to a foot condition, at the 
time of the veteran's discharge examination, related to the 
right not left foot.

In sum, there is no competent medical evidence on file which 
shows that the veteran currently has a left foot disability 
which had its inception in service, or which shows he has a 
current left foot disability that was caused or aggravated by 
a service-connected disability.  In this regard, it is again 
noted that the veteran's service medical records (1944-1946) 
do not make any specific reference to any type of left foot 
injury or disease.  It is acknowledged that there are 
references to metatarsalgia and a possible march fracture, 
but such regard the right not left foot.  It is also 
acknowledged that he was shown to have a large bunion and a 
callous at the time of his separation examination; however, 
the effected foot was not indicated.  In the years 
immediately following his service discharge, there are no 
indications of complaints, treatment, or a diagnosis of a 
bunion, callous, or any chronic left foot disability.  In 
March 1984, the veteran sustained a fracture to the third 
metatarsal when he dropped a wrench on his left foot.  In the 
1990s, the veteran first started reporting a history of 
having injured his left foot in service.  Prior to that, he 
repeatedly indicated that he had injured just his right foot 
in service.  VA examinations were conducted in 1995 and 1999 
in an effort to ascertain the etiology of his left foot 
disability.  Specifically, the findings of the October 1999 
VA compensation examination are to the effect that the 
veteran does not currently have a chronic left foot 
disability which is in any way attributable to service.  The 
1999 VA examination findings are of tremendous probative 
value as the examiner examined the veteran and reviewed the 
entire claims file, including the service medical records, 
prior to rendering his opinion.  The 1995 VA examination 
report is basically to the effect that the veteran fractured 
his left foot in service and continues to have residuals 
today.  The examiner who conducted the 1995 VA examination 
did indeed examine the veteran but, by his own admission, did 
not have access to all of the veteran's medical records when 
he rendered his opinion.  He appeared to base his opinion 
primarily on the veteran's own self-reported history, which 
is not substantiated by the record.  Reonal v. Brown, 5 Vet. 
App. 458 (1993).  Further, the 1995 VA opinion is virtually 
unaccompanied by a rationale.  The 1995 examiner never 
explains why he believes that the service medical records 
demonstrate a left foot injury, when in actuality they 
reflect that the veteran received treatment for a right foot 
disability (i.e. metatarsalgia and a possible march 
fracture).  It is never explained why there is a tremendous 
gap in symptomatology between the veteran's service 
separation and the first post-service evidence of a chronic 
left foot disorder.  Finally, the evidence showing that the 
veteran sustained a post-service fracture in 1984, after 
dropping a wrench on his left foot, was wholly ignored.  
Given the thoroughness of the 1999 VA opinion in comparison 
to the 1995 VA opinion, it is concluded that the 1999 VA 
opinion has more probative value and is controlling in this 
case.	

The veteran's own statements are recognized and are to the 
effect that there is a causal relationship between his 
current left foot disability and his period of service; 
however, such are far outweighed by the bulk of medical 
evidence on file (discussed above), particularly the October 
1999 VA examination report which is to the contrary. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply; service 
connection for a left foot disorder is not warranted.  See 
38 U.S.C.A. § 5107(b); Gilbert, supra.



ORDER

Service connection for a left foot disability is denied.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 16 -


- 1 -


